MEMORANDUM **
Annie Mae Scales appeals pro se from the district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging that district attorney Christopher Lalli violated her civil rights during her trial for misdemeanor stalking. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Sadoski v. Mosley, 435 F.3d 1076, 1077 n. 1 (9th Cir.2006), and we affirm.
The district court properly concluded that Scales’s action, filed over five years after defendant allegedly violated her civil rights, was barred by a two year statute of limitations. See Nev.Rev.Stat. § 11.190(4); Perez v. Seevers, 869 F.2d 425, 426 (9th Cir.1989) (per curiam).
Furthermore, the district court properly concluded that defendant Lalli was protected by absolute immunity as the prosecutor of the state’s case against Scales. See Freeman on Behalf of The Sanctuary v. Hittle, 708 F.2d 442, 443 (9th Cir.1983) (per curiam).
*501We are not persuaded by Scales’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.